Citation Nr: 0619871	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 
2002, for an award of a total schedular evaluation for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD prior to January 24, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
December 2001 and issued to the veteran in January 2002 and a 
November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied an evaluation in excess of 50 percent for service-
connected PTSD and increased the evaluation to 100 percent, 
effective January 24, 2002, respectively.  By a decision 
issued in January 2005, the Board Remanded the claims of 
entitlement to an effective date prior to January 24, 2002, 
for an award of a total schedular evaluation for service-
connected post-traumatic stress disorder (PTSD), and of 
entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD prior to January 24, 2002.

In June 2006, the Board received from the RO a copy of a 
March 2006 VA hospitalization discharge summary, which 
reflects hospitalization of the veteran due to an acute 
exacerbation of PTSD.  As the veteran is already rated 100 
percent disabling for PTSD (the maximum evaluation possible) 
from January 2002, this additional evidence does not pertain 
to the issues before the Board and will not be considered 
herein.


FINDINGS OF FACT

1.  The veteran maintained full-time, substantially gainful 
employment prior to January 24, 2002, maintained 
relationships with his son and his medical care providers, 
and functioned independently, and the evidence as to his 
income establishes that he did not meet the criteria for an 
award of total compensation based on individual 
unemployability prior to that date.  

2.  Prior to January 24, 2002, the veteran's PTSD was 
manifested by reports of nightmares of combat, sleep 
disturbances, paranoia, anxiety, depression, intense anger, 
irritability at work, intermittent thoughts of suicide, 
reports of auditory, visual, and olfactory hallucinations, 
and Global Assessment of Functioning scores ranging from 45 
to 55, and by serious, but not total, impairment in 
occupational and social functioning.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 24, 
2002, for an award of total compensation, including on the 
basis of individual unemployability, are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§3.159, 4.16 (2005).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD were met prior to January 24, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD was more disabling than 
the 50 percent evaluation assigned through January 24, 2002 
reflects.  The veteran also contends that he was unemployable 
prior to that date, and should be awarded total compensation 
based on individual unemployability (TDIU) prior to January 
24, 2002, if he does not meet the criteria for a total 
schedular evaluation prior to that date.  
Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claim for an increased evaluation 
in excess of 50 percent for PTSD was received on July 6, 
2001.  The veteran was advised generally of the criteria for 
an increased evaluation for his service-connected PTSD in 
several communications.  The veteran himself, in January 
2002, submitted a copy of the GAF scale with argument as to 
why his GAF scores met the criteria for an increased 
evaluation in excess of 50 percent for PTSD.  This submission 
establishes that the veteran had actual knowledge of the 
criteria for an increased evaluation for his service-
connected PTSD.

Following the Board's January 2005 Remand, the RO issued June 
2005 and August 2005 letters which informed the veteran of 
the provisions of the VCAA as applicable to his claims for an 
increased evaluation for PTSD and for an earlier effective 
date for TDIU.  In particular, the letters advised the 
veteran of VA's responsibility to obtain records and assist 
the veteran in the development of the claims, advised the 
veteran of the types of evidence VA would obtain and the 
types of evidence VA would obtain if the veteran identified 
the evidence, advised the veteran of his responsibility to 
submit and identify evidence, advised the veteran to submit 
any evidence that might substantiate his claims, and 
specifically advised him to submit any evidence in his 
possession that pertained to his claims.  The August 2005 
letter specifically advised the veteran of the criteria for 
TDIU and for extraschedular evaluation.  

The Board finds that the June 2005 and August 2005 notices 
advised the veteran of each element of notice described in 
Pelegrini for each of the claims on appeal.  The claim was 
thereafter readjudicated, so the notice provided in the June 
2005 and August 2005 letters meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was afforded VA examinations.  Extensive VA 
clinical records are associated with the claims files.  The 
veteran has submitted additional medical statements and 
relevant evidence from his employment records.  The appeal 
was Remanded by the Board in January 2005, and that remand 
clearly advised the veteran of the evidence needed to 
substantiate his claims, as have the rating decisions, 
statements of the case, and supplemental statements of the 
case issued as part of this appeal, in addition to several 
letters issued in VA's continuing attempts to comply with the 
VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  In particular, the veteran's 
statements and submissions in response to those notices 
establish that he is aware of the criteria for an increased 
evaluation for PTSD and of the criteria for TDIU.  The Board 
finds that, if there is any defect in the notice or timing of 
the notice to the veteran of the provisions of the VCAA, that 
defect has not resulted in any prejudice to the veteran.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA notices referred to above specifically 
address the effective date that may be assigned for a grant 
of TDIU, and the March 2003 SOC provided the veteran with the 
regulations governing assignment of an effective date for an 
award of increased compensation.  The veteran has received 
notice complying with the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that there 
is any defect in the notice to the veteran as to assignment 
of effective dates, the veteran is not prejudiced, as he will 
have an opportunity to disagree with the effective date 
assigned for the increased evaluation for PTSD when the RO 
issues the rating decision implementing the increased 
evaluation granted in this decision.  Any defect in notice as 
to the effective date of an award of TDIU is harmless, since 
the claim for TDIU prior to January 24, 2002 has been denied 
as a matter of law.  With respect to claims that are denied, 
the issue of an effective date is moot.

Law and regulations governing increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent evaluation envisions occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation envisions 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  The question 
is whether the veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).

Facts 

The veteran's claim for an evaluation in excess of 50 percent 
was received on July 6, 2001.  The veteran stated that it was 
becoming increasingly difficult for him to work, and that he 
was paranoid about losing his job.  He provided copies of 
reprimands he had been issued at work in November 2000 and in 
March 2001.  

VA outpatient treatment records dated in August 2000 reflect 
that he was teaching two classes at a college.  A GAF score 
of 53 was assigned.  The veteran attended weekly PTSD group 
therapy.  December 2000 treatment records reflect that the 
veteran was still depressed about his divorce from his wife 
of 29 years, but he was trying to recognize that the 
relationship had ended.  The veteran appeared depressed.  He 
was interested in playing golf and had developed a 
relationship with a female friend.  

In February 2001, the veteran reported a tumultuous home life 
and requested admission to the lodger bed unit.  However, 
shortly after the veteran was admitted as a lodger, he 
received a call from a parishioner who was hospitalized.  The 
veteran, who was serving as a minister part-time, went out on 
pass to see the parishioner.  He checked out of the lodger 
bed unit after only a few days.

In May 2001, the veteran reported that his son had an 
accident at his job, but did not sustain any injury.  In 
August 2001, the veteran reported having "yelled at the 
guys" at work.  He appeared depressed.  He reported being 
worried about losing his job.

At the time of VA examination in August 2001, the veteran 
reported struggles with anger, sadness, and depression.  The 
veteran was having problems with his job and his co-workers, 
and reported that only his relationship with his son and his 
religious beliefs prevented him from committing suicide.  He 
denied any perceptual disturbances, such as hallucinations.  
He reported sleep disturbances.  He did not have any close 
relationships other than with his son.  Based on the 
veteran's nightmares, flashbacks, significant startle 
response, suicidal ideations, and struggles with intense 
emotions, the examiner assigned a GAF score of 45 for the 
veteran's current functioning and 50 for the highest 
functioning for the past year.  

On examination in November 2001, the veteran reported that 
work had been very stressful.  The examiner noted that the 
veteran was employed by the state of Kansas and had received 
two letters of reprimand for inappropriate behavior.  The 
veteran reported being unable to keep up with his workload 
and noted increasing disorganization.  The veteran reported 
weight loss, fatigue, loss of energy, diminished ability to 
think and concentrate, suicidal ideation approximately twice 
per week, and reported auditory hallucinations of movement or 
something rustling as well as visual hallucinations of 
"somebody moving" in his peripheral field of vision.  He 
also reported olfactory hallucinations of jungle smells.  He 
provided a history of being a minister in the past and 
continuing to participate in his religion.  A GAF score of 55 
was assigned for the veteran's current functioning as well as 
for his highest level of functioning during the past year.  
The veteran reported that his income from work was $800 per 
month, in addition to his VA compensation.

In January 2002, the veteran's therapist provided a letter 
indicating that the veteran's symptoms of PTSD were more 
severe.  The veteran had frequent nightmares, three or four 
times a week, that made it difficult for him to sleep.  He 
had intrusive thoughts about combat off and on, all during 
the day, every day.  He had concentration problems and memory 
problems.  He was severely depressed.  His appetite was poor, 
his sleep was disturbed, and he had little energy.  He was 
anxious and nervous, particularly around groups of people or 
when going into a new situation.  The provider stated that it 
was only a matter of time before the veteran lost his job and 
when he lost that job the veteran would be unemployable.

In February 2002, the veteran was admitted for an 
exacerbation of his PTSD.  The veteran reported that his son 
was having marital discord and the son's wife intended to 
file for divorce.  In addition, this was an anniversary of a 
significant traumatic event in Vietnam in which almost his 
entire unit was killed or wounded in a very intense battle.  
The veteran's mother had recent worsening of her health.  The 
veteran continued to work as a job counselor for the state of 
Kansas.  The veteran reported an increase in suicidal 
ideation.  He reported having no auditory hallucinations for 
about three months and no visual hallucinations for one month 
and no recent olfactory hallucinations.  He reported tactile 
hallucinations.  He admitted to suspiciousness and paranoia.  
On admission, a GAF score of 35 was assigned.

A.  Analysis, claim for earlier effective date for a total 
evaluation on the basis of unemployability

The veteran's representative contends that, if the veteran 
did not meet the criteria for a total schedular evaluation on 
the basis of his symptoms of PTSD prior to January 24, 2005, 
the veteran is entitled to a total evaluation prior to that 
date because he was unemployable.  As defined by VA 
regulations, an award of TDIU is authorized when a veteran is 
unable to obtain or pursue substantially gainful employment.  

In this case, the veteran continued to work full-time until 
(and after) January 24, 2002.  The Board recognizes that the 
evidence establishes that, once the veteran lost the job he 
was employed at as of January 24, 2005, the veteran was 
unlikely to obtain or retain new employment.  However, while 
the veteran retained his employment, he did not meet the 
primary criterion for an award of TDIU, that of actual 
unemployment, as of January 24, 2005.  

The Board notes that, if a veteran is employed, but that 
employment does not result in sufficient income, the 
employment may be considered marginal employment.  Employment 
is marginal when a veteran's earned income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold.  See Faust v. 
West, 13 Vet. App. 342 (2000).  The amount established by the 
Census Bureau for the poverty threshold for a one-person 
household in 2001 was $9,214.  The monthly income stated by 
the veteran, $800, results in an annual income of $9,600, 
which exceeds the poverty threshold, so his employment was 
not marginal.  

Because the veteran was, in fact, employed, in a position 
which earned an income in excess of marginal income, he did 
not meet the criteria for an award of TDIU prior to January 
24, 2002.  Although the evidence establishes that the veteran 
was having occupational difficulties prior to January 24, 
2002, the veteran's actual employment is contrary to his 
claim that he was unemployable.  An effective date for the 
award of TDIU during a period while the veteran remained 
employed is not warranted.  The claim for an effective date 
for the award of TDIU prior to January 24, 2002, must be 
denied.

B.  Claim for evaluation in excess of 50 percent for PTSD 
prior to January 24, 2002

The evidence establishes that, soon after the veteran 
submitted his July 2001 claim for an increased evaluation for 
PTSD, VA examination in August 2001 disclosed that the 
veteran's GAF score had decreased from the previous level to 
a GAF score of 45.  The veteran described an increase in 
subjective symptoms as well.  

Although the examiner who conducted VA examination in 
November 2001 assigned a higher GAF score of 55, that 
examiner noted that the veteran was reporting auditory and 
visual hallucinations and increased frequency of suicidal 
ideation.  The examiner apparently accepted the veteran's 
report of hallucinations as credible, since the examiner 
assigned a diagnosis of major depression with psychotic 
features, a change in the veteran's diagnosis.  It also 
appeared that the veteran had ceased to function as a part-
time minister.  The Board interprets this evidence as 
establishing that the veteran's occupational functioning was 
no better, and possibly worse, even though the assigned GAF 
was higher.

The conclusion that the veteran's PTSD was increasing in 
severity is consistent with the January 2002 treatment notes 
and the January 2002 medical statement, which reflect 
continued functioning at a level no better than the level 
noted in August 2001, when the GAF score of 43 was assigned.  

The GAF scores prior to January 24, 2005, varying from 45 to 
55, are not consistent with a total schedular evaluation, as 
the lowest assigned score, the GAF score of 45, is, as noted 
above, indicative of serious, but not total, social and 
occupational impairment.  The veteran continued to live 
independently, continued to attend work, although with 
serious impairment of his relationships with co-workers and 
decreased efficiency, and maintained his relationship with 
his son and his clinical providers.  The veteran maintained 
his own residence, continued to drive to work, continued to 
perform activities of daily living independently, and 
maintained his personal appearance to a socially acceptable 
level, without grossly inappropriate behavior, although he 
clearly had serious industrial impairment.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  The evidence that the veteran 
maintained important relationships, maintained his own place 
to live, attended work, and did not demonstrate grossly 
inappropriate behavior establishes that the veteran's 
impairment prior to January 24, 2002, was serious, but not 
total.  Thus, the veteran did not meet the schedular criteria 
for a total evaluation prior to January 24, 2002.  

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD raised by the variations 
in the GAF scores after the veteran submitted the July 2001 
claim, the Board concludes that the criteria for a 70 percent 
evaluation were met.  However, the criteria for a 100 percent 
schedular evaluation were not met, as the veteran continued 
to work, live alone, perform independently activities of 
daily living, household chores, hygiene, and the like.  The 
GAF scores assigned reflect severe, but not totally 
incapacitating severity of PTSD.  Thus, while the criteria 
for a 70 percent evaluation were met prior to January 24, 
2002, the criteria for a total schedular evaluation for PTSD 
were not met prior to January 24, 2002.  

The preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent for PTSD prior to 
January 24, 2002.  


ORDER

The appeal for an award of TDIU prior to January 24, 2002, is 
denied.

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent is granted prior to January 24, 2002, 
subject to law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


